OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s position set forth on pp. 6 of the Remarks filed 14 September 2022 regarding Species I-B being a subset of Species I-A has been considered and found persuasive. The Examiner has withdrawn the species election between the aforesaid I-A and I-B; in view of the foregoing, Applicant’s election of Species I-A (inclusive of I-A and I-B, i.e., wood pulp and paper fibers) and amendment to claim 7 are acknowledged.
Applicant’s election without traverse of Species II-E (water-soluble polymer being polyvinyl alcohol and/or ethylene vinyl alcohol) in the reply filed on 14 September 2022 is acknowledged.
Claims 8, 9, 18, 19, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
As such, claims 1-7, 10-17, 20, and 23 are under consideration and have been examined on the merits.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 28 January 2021.



Information Disclosure Statement
The information disclosure statements (IDS) filed 16 March 2021; 02 July 2021; and 28 September 2022, have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1 – reference character (M) is not mentioned; if Applicant intended (M) to designate the mouth, it is suggested to amend [pp. 5-6] of the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, 13, and 14 are objected to because of the following informalities:
Claims 2 and 3, each dependent upon claim 1, recite “water-soluble flexible polymer” (emphasis added), of which is inconsistent with the recitation in claim 1 of “water-soluble polymer” – it is respectfully suggested to strike the emphasized “flexible” from claims 2 and 3 in order to overcome the issue
Claims 13 and 14, each dependent upon claim 12, are objected to for the same reasons set forth above for claims 2 and 3
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Thomas et al. (US 6,071,011; “Thomas”) in view of (ii) Cigada et al. (US 2020/0040163; “Cigada”); (iii) Sumnicht et al. (US 2017/0298572; “Sumnicht”); (iv) Shaffer et al. (US 2006/0285773; “Shaffer”); and optionally, (v) Fiorini et al. (US 2012/0106879; “Fiorini”).
Regarding claims 1 and 12, Thomas discloses a re-closeable flexible packaging in the form of a bag formed from (generally rectangular) opposing films (i.e., front and back walls) which are joined together along their periphery (i.e., bottom and sides) and define a re-closeable opening/mouth at the top of the bag, said re-closeable opening including a zipper defined by interlocking elements positioned on the inner surfaces of the opposing films (i.e., on the front wall and the opposing back wall). The zipper opens and closes the opening via engagement and disengagement of the interlocking elements (i.e., male and female interlocking elements); and may also include an optional slider mounted to the zipper, of which moves along the zipper to facilitate open and closure via corresponding disengagement and engagement of the interlocking elements [Abstract; Figs. 1-4, 7-9; col. 1, ln. 10-22, 53-56; col. 3, ln. 29-46, 60-67; col. 4, ln. 1-10; col. 5, ln. 45-48]. 
The opposing films (12, 14), and zipper including interlocking elements (28, 30, 32, 34), may be formed from polymers such as, inter alia, polyvinyl alcohol (PVOH) or ethylene vinyl alcohol (EVOH), or laminates thereof with paper [col. 6, ln. 38-66]; and the optional slider (42) may also be a polymeric material or blend thereof (though not limited thereto) [col. 6, ln. 38-66]. 
Thomas does not explicitly refer to the opposing films as repulpable, and does not disclose the zipper being repulpable and including (i.e., being formed from a material comprising) 10 to 90 wt.% of a water-soluble polymer and 10 to 90 wt.% of a plant-based cellulose material.
Cigada discloses a thermoplastic composition comprising cellulose fibers obtained from recycled paper or cardboard, and PVOH, in particular 30-60 wt.% cellulose fibers based on 100 wt.% total of cellulose fibers and PVOH total (thus, 40 to 70 wt.% PVOH); and teaches that the composition is (1) suitable/capable of being extruded or injection molded (or otherwise heat-formed/shaped) into articles exhibiting any shape (inclusive of films), and (2) is suitable for recyclability in the processing chain of paper and cardboard (i.e., repulpable) due to the high percentage of cellulose fibers present [Abstract; 0001, 0002, 0005, 0008-0013, 0016-0018, 0030, 0060, 0089, 0091, 0100, 0105, 0107, 0111-0124, 0134].
Sumnicht discloses a film formed from a composition comprising PVOH (20-80 wt.%); a filler such as calcium carbonate (1- 80 wt.%); and cellulose fibers obtained from, inter alia, recycled paper or other papermaking fibers (1-80 wt.%), wherein the film may have tailored levels of solubility and may be utilized in disposable products/articles [Abstract; 0015-0017, 0021-0023, 0026, 0028, 0031, 0032, 0034, 0038, 0040-0042, 0047, 0049, 0051-0055, 0065].
Shaffer teaches that it was recognized/desirable in the art of re-closeable bags, prior to the effective filing date of the invention, to form the interlocking zipper/fastener from biodegradable materials; as well as recognized that the zipper/fastener is capable of being formed via extrusion [Abstract; Figs. 1-4; 0002-0004, 0013, 0015, 0019, 0020, 0023]. Simply put, Shaffer teaches that the zipper/fastener, substantially identical in configuration to that of Thomas, is typically formed via extrusion; and further where it was generally recognized to increase the overall percentage of components/portions of the re-closeable bag which do not contribute to pollution. 
In addition or alternatively to Shaffer, Fiorini teaches that forming flexible packaging bags from water-soluble and repulpable materials, including PVOH and cellulose fiber layers, allows for the bag (depending on end-use) to be introduced directly into a mixer (or the like) and dissolve (in water), leaving behind only cellulosic fiber material having no environmental impact [Abstract; Figs. 1 and 2; 0003-0005, 0007-0010, 0014, 0016, 0017]. In other words, Fiorini reasonably/generally teaches the use of water-soluble polymers (e.g., PVOH) and cellulosic packaging materials as replacements for traditional protective plastics (e.g., polyethylene; polyethylene terephthalate, polyvinyl chloride) to reduce waste (e.g., no remaining traditional plastics material after the bag dissolves; no portions of the bag to be disposed of) and enable complete dissolution of the bag (and contents therein) based on the intended use.
Thomas, Cigada, Sumnicht, Shaffer, and Fiorini are all directed to flexible packaging materials (e.g., films, bags) formed from materials which are capable of dissolving and/or degrading (i.e., directed to packaging materials which seek to eliminate or reduce the use of traditional plastics in favor of recyclable/repulpable and/or dissolvable/biodegradable materials).
In view of the combined teachings of the cited prior art of record (set forth above), and given that Thomas explicitly discloses PVOH and paper as suitable materials for forming the zipper and opposing films, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (1) formed the opposing films (i.e., front and back walls) and zipper (including interlocking elements) of the bag of Thomas from the composition of either Cigada or Sumnicht, in order to render the bag water-soluble or increase the solubility thereof; and/or in order to render the bag suitable for/capable of recycling via paper/cardboard recycling processes (i.e., to render the bag repulpable) due to the increased wt.% of cellulose fibers present; and/or because the compositions of Cigada and/or Sumnicht would have been recognized in the art as suitable for being extruded into films and other articles/shapes (see MPEP 2144.07), where the selection of a known material based on its known intended use has been held prima facie obvious. 
Additionally, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (2) formed the slider of the zipper of Thomas from the composition of Cigada, in order to further increase the overall repulpability/recyclability of the bag (e.g., to increase the efficiency of recycling the bag by eliminating a component which has to be removed prior to processing of the pulp/water-soluble material), wherein the composition would have been recognized in the art as suitable for extrusion/injection molding (or other methods of heat-forming) into articles of any shape (see MPEP 2144.07), where Shaffer recognizes/teaches that the zippers of flexible bags are commonly formed via extrusion, i.e., a heat-formation method; and/or in order to render the entirety of the bag water-soluble (i.e., to thereby increase the ease of use based on a predetermined content packaged therein and corresponding end-use application, as well as elimination of waste). 
Per the aforesaid modifications, the opposing films (12, 14), and zipper including interlocking elements (28, 30, 32, 34), of the bag of Thomas would have been formed from a composition including (e.g. based on Cigada, though not limited thereto based on the disclosure/teachings of Sumnicht above) 30-60 wt.% cellulose fibers and 40-70 wt.% PVOH (relative to 100 wt.%). Further, the slider (42) would have also been formed from the same composition (30-60 wt.% cellulose fibers, 40-70 wt.% PVOH). The cellulose fibers would have been formed from recycled paper/cardboard material, i.e., recycled paper fibers. 
With respect to the recitation in claims 1 and/or 12 of the package, the zipper, and/or the front and back walls, respectively, being repulpable, it is first noted that the specification indicates at [pp. 8-9] that “repulpable” refers to a paper or other sheet material that can be converted back into dissociated pulp or fibers for possible recycling. The specification does not disclose a process, measurement standard, or other information for quantification of repulpability. Thus, while the claimed term “repulpable” is not indefinite, it is reasonably interpreted broadly in view of the specification (see MPEP 2111) such that any degree of repulpability under any conditions reads thereon. 
Given that the zipper, front and back walls, and slider of the bag of Thomas, as modified, would have been formed from a thermoplastic composition comprising PVOH and cellulose fibers in substantially-identical amounts relative to those claimed/disclosed (see dependent claims), and in view of the breadth of the term repulpable as discussed above, the bag and aforesaid components thereof of (modified) Thomas would have inherently exhibited at least some degree of repulpability, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 
The re-closeable bag of modified Thomas set forth above reads on all of the limitations of claim 1, and the zipper of said bag reads on all of the limitations of claim 12. The thermoplastic composition of 30-60 wt.% cellulose fibers and 40-70 wt.% PVOH is within the claimed ranges of 10-90 wt.% water-soluble polymer and 10-90 wt.% plant-based cellulose material respectively. 
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the zipper of the bag of Thomas, as modified, is formed from a thermoplastic composition comprising 30-60 wt.% cellulose fibers and 40-70 wt.% PVOH, wherein the aforesaid respective amount ranges are within the ranges recited in claim 2, and are within/encompass the ranges recited in claim 3, thereby rendering the claimed ranges prima facie obvious (see MPEP 2144.05(I)).
Regarding claim 4, the rejection of claim 1 above reads on the limitations of claim 4 – the bag of Thomas, as modified, includes a slider which is movable between ends of the top of the bag and facilitates the engagement and disengagement of the interlocking elements and thus the closing and opening of the mouth. 
Regarding claim 5, the rejection of claim 1 above reads on the limitations of claim 5 – the water-soluble polymer of the zipper is PVOH. 
Regarding claims 6 and 7, the rejection of claim 1 above reads on the limitations of claims 6 and 7 – the cellulose fibers of the thermoplastic composition which forms the zipper may be recycled paper or cardboard fibers, of which reads on/renders obvious the wood pulp (claim 6) and paper fibers (claim 7).
Regarding claims 10 and 11, the rejection of claim 1 above reads on the limitations of claims 10 and 11 – the opposing (i.e., front and back) films of the bag of Thomas, as modified, are formed from the thermoplastic composition inclusive of both PVOH (water-soluble polymer) and plant-based cellulosic fibers. 
Regarding claims 13 and 14, as set forth above in the rejection of claim 12, the repulpable zipper is formed from a thermoplastic composition comprising 30-60 wt.% cellulose fibers and 40-70 wt.% PVOH, wherein the aforesaid respective amount ranges are within the ranges recited in claim 13, and wherein the aforesaid respective amount ranges are within or substantially encompass/overlap the ranges recited in claim 14, thereby rendering the claimed ranges prima facie obvious (see MPEP 2144.05(I)).
Regarding claim 15, the rejection of claim 12 above reads on the limitations of claim 15 – the bag of Thomas, as modified, includes a slider which is movable between ends of the top of the bag and facilitates the engagement and disengagement of the interlocking elements and thus the closing and opening of the mouth.
Regarding claims 16 and 20, the rejection of claim 12 above reads on the limitations of claims 16 and 20 – the water-soluble polymer of the zipper is PVOH.
Regarding claim 17, the rejection of claim 12 above reads on the limitations of claim 17 – the cellulose fibers of the thermoplastic composition which forms the zipper may be recycled paper or cardboard fibers, of which reads on/renders obvious the wood pulp/paper fibers claimed. 
Regarding claim 23, the rejection of claims 1 and 12 above reads on the limitations of claim 23. Specifically, the zipper of the bag of modified Thomas, inclusive of interlocking elements (28, 30, 32, 34), would have been formed from the thermoplastic composition including the PVOH (40-70 wt.%) and (plant-based) cellulose-fibers (30-60 wt.%), such as via extrusion or another heat-forming/molding method, wherein the interlocking elements engage and disengage with one another in a movable/’sliding” motion facilitated by a moveable slider (e.g., “zip-lock” from one end to the other of the opening). The aforesaid reads on the claimed “forming” of the at least one first interlocking element and at least one second interlocking element; and as illustrated/disclosed by Thomas, the zipper interlocking elements (disposed on inner surfaces of the opposing films) are adapted for connection to each respective film [Fig. 4]. 




Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 2016/0120727 to Harreld – [Abstract; Figs. 1, 3, 5; 0006-0008, 0023-0025, 0029, 0031]
US 5,199,795 to Russo et al. – [Abstract; Figs. 5A-5D; col. 7, ln. 35-43; col. 8, ln. 36-59; col. 9, ln. 25-55; col. 11, ln. 50-65]
US 2005/0092451 to Choi et al. – [full disclosure]
US 2020/0283959 to Flynn et al. – [Abstract; Figs. 12, 13, 21; 0011, 0013, 0037, 0039, 0041, 0042, 0044, 0080, 0085] 
US 2009/0123736 to Green – [Abstract; 0008-0010, 0012, 0018, 0019, 0037, 0038]
US 2007/0271742 to Johnson – [Abstract; Figs.1-7; 0007, 0020, 0021] 
US 2011/0026854 to LaFauci et al. [0002, 0003, 0008, 0024, 0036]
US 2010/0158417 to Sharp et al. [full disclosure]
US 2019/0161243 to Thompson et al. – [Abstract; Figs. 1-7, 10; 0044, 0045, 0048]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782